Berry, J.
Under Laws 1877, c. 120, § 3, (Gen. St. 1878, e. 8, § 172,) a county treasurer is entitled to receive as compensation for his official services the percentages in that section prescribed, subject to limitations named in the proviso, based upon the valuation of taxable property in his county. Where the valuation exceeds six millions of dollars and does not exceed eight millions of dollars, the statute prescribes no such limitation, and therefore there is none, the compensation of a county treasurer being wholly regulated by statute. Yost v. County of Scott, 25 Minn. 366. In the case at bar the valu*393ation was more than six and less than eight millions of dollars, and it follows that the county treasurer, plaintiff, is entitled to the full amount of the prescribed percentages. The plain words of the statute can have no reasonable meaning other than that which we have attributed to them, and it is, therefore, worse than useless for us to inquire whether or not it is consistent in its policy. It must be taken to express the will of the legislature as it reads.
Order affirmed.